Citation Nr: 0208406	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of vision 
(blindness) in the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his two sons


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Albuquerque, New Mexico.  

The veteran was afforded a travel board hearing before the 
undersigned member of the Board in January 2002.  A 
transcript of the hearing has been associated with the claims 
folder.  

REMAND

Currently, the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001) provide that where there is no willful misconduct 
by the veteran, as in this case, additional disability 
resulting from a VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.  While the statute 
requires a causal connection, not every additional disability 
is compensable because 38 C.F.R. § 3.358(c) (2001) provides 
that it is necessary to show that additional disability is 
actually the result of a disease or injury or aggravation of 
an existing disease or injury and not merely coincidental 
therewith.  Compensation is not warranted for the continuance 
or natural progress of a disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151 preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service-connected, if it does not 
fall into one of the above-listed exceptions.

Thus, the amendment reinstituted a requirement of fault for 
recovery under the provisions of 38 U.S.C.A. § 1151.  The 
current law requires a showing not only that the VA treatment 
in question resulted in additional disability, but also that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable. 

The Board notes that the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for treatment at a VA facility with 
resultant loss of vision in the left eye, was received in 
April 1998.  Thus, the veteran's claim for compensation under 
38 U.S.C.A. § 1151 must be considered under the new law and 
regulation.  

In February 2001, this case was remanded for further 
development, to include a VA examination.  The VA 
ophthalmologist was requested to "specifically comment as to 
whether the veteran suffered additional left eye disability 
(including loss of vision) as a result of treatment and/or 
surgery provided by VA personnel."  Remand at 5 (February 
2001).  Upon a determination that there was additional 
disability, the VA examiner was requested to provide an 
opinion as to whether the proximate cause of the additional 
disability was carelessness, negligence, a lack of proper 
skill, error in judgment, or other fault on the part of VA 
medical or surgical personnel, or whether such additional 
disability was reasonably foreseeable.  

The record reflects that the veteran underwent a VA eye 
examination in September 2001.  The report of examination 
indicates that following cataract surgery secondary in the 
left eye February 1994, the veteran developed additional 
disability, to include pigment dispersion and severe 
secondary glaucoma.  Revision of a failed May 1994 
trabeculectomy was noted to have resulted in a functioning 
filtering procedure until July 1994.  Elevated intraocular 
pressure was noted at that time.  

The examiner opined that although the veteran was documented 
to have complications following his cataract surgery and 
glaucoma surgery, he was treated appropriately by the VA 
medical center.  He noted however, that he the veteran had 
lost most useful vision in his left eye because of poor 
compliance with his topical medications and refusal of 
further surgery.  He opined that the veteran's loss of vision 
in the left eye was not a result of carelessness, negligence, 
a lack of proper skill, error in judgment, or other fault on 
the part of VA.  

The examiner failed to provide an opinion as to whether the 
additional disability suffered was reasonably foreseeable.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand is mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain an opinion from 
a VA examiner, preferably the examiner 
who performed the September 2001 VA 
examination, that complies with the prior 
February 2001 Board Remand.  In 
particular, the examiner should provide 
an opinion as to whether all of the 
complications resulting from the VA 
surgery were reasonably foreseeable.  

2.  The RO should review the claims file, 
and ensure that all notification and 
development action required by VCAA is 
completed.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




